Citation Nr: 0623967	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture at the right medial tibial plateau, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of 
second degree burns of the left jaw, neck, chest and upper 
left arm, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for residuals of a 
fracture of the second metatarsal head of the left foot.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, (RO), which denied the veteran's claim for 
service connection for hepatitis C and his claims for ratings 
in excess of 30 percent for  PTSD, a rating in excess of 20 
percent for residuals of a fracture at the right medial 
tibial plateau, a rating in excess of 10 percent for 
residuals of second degree burns and entitlement to a 
compensable rating for residuals of a fracture of the second 
metatarsal head of the left foot.

During the pendency of this appeal in February 2004, the RO 
increased the veteran's rating for residuals of a fracture at 
the right medial tibial plateau, to 30 percent disabling, 
effective October 2001.  In November 2004, the RO increased 
the veteran's rating for PTSD to 50 percent disabling, 
effective October 2001.   Because the increase in the 
evaluations of PTSD and residuals of a fracture at the right 
medial tibial plateau, do not represent the maximum ratings 
available for these disabilities, these claims for a higher 
ratings remain in appellate status.  See e.g., AB v. Brown, 6 
Vet. App. 35 (1993).

Pursuant to the appellant's request, he testified at a Board 
Video Conference hearing before the undersigned Veterans Law 
Judge in June 2005.  The transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2005, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion 
regarding the veteran's claim for service connection for 
hepatitis C.  A VHA opinion from a hepatologist was obtained.  
Upon receipt of that opinion by the Board, a copy was 
provided to the appellant along with a letter.  The letter 
indicated to him, in conformity with the holding of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Padgett v. Principi, 18 Vet. App. 188 (2004), that 
in the absence of a waiver she had the right to request 
Agency of Original Jurisdiction (AOJ) consideration of that 
opinion.  The Board notes that the Court has since withdrawn 
the Padgett decision and the appellant's waiver of AOJ 
consideration of the VHA opinion is no longer required.  See 
Padgett v. Principi, 18 Vet. App. 404 (2004).  However, in a 
correspondence dated in May 2006, the veteran requested that 
the case be remanded to the AOJ for consideration.  He also 
submitted additional VA medical records along with his 
request for AOJ review.  Thus, the record has been 
supplemented with additional evidence that has not been 
reviewed by the RO since the most recent Supplemental 
Statement of the Case was issued in November 2004.  The 
appellant has not waived AOJ initial consideration of this 
evidence.  In fact, the appellant's representative, on his 
behalf, filed a June 2006 motion, wherein the representative 
expressly moved that the Board remand this case to the AOJ 
for review and adjudication of all evidence added to the 
record subsequent to the previous appellate certification.  

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the VA RO, unless this 
procedural right is waived by the veteran or his 
representative.  No waiver has been received in this case.  
When the VA RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in a statement of the case (SOC) or SSOC, it must 
prepare another SSOC reviewing that evidence.  38 C.F.R. § 
19.31(b)(1) (2005); cf. 38 C.F.R. § 20.1304(c).  
Additionally, the Board does not have authority to issue a 
SSOC.  Therefore, the claims on appeal must be remanded-not 
only so that recently received medical evidence might be 
reviewed by the RO, but so that any additional private 
treatment records might be obtained. 38 C.F.R. § 19.9; 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also, Smith v. 
Brown, 5 Vet. App. 335 (1993).

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified, in pertinent part, at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2002), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  While the RO provided the veteran with 
correspondence that informed him of the substance of VCAA, 
the RO letters addressed matters that do not pertain to the 
claims for increased ratings on appeal.  Specifically, 
although the October 2002 and April 2004 RO letters listed 
all of the veteran's claims currently on appeal, the 
discussions only addressed the claim for service connection 
for hepatitis C.  A fully compliant VCAA notice is warranted 
that is tailored specifically to the veteran's claims for 
increased ratings for PTSD, residuals of a fracture at the 
right medial tibial plateau, residuals of second degree burns 
and entitlement to a compensable rating for residuals of a 
fracture of the second metatarsal head of the left foot, that 
are currently on appeal.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see also Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the veteran did not receive any notice regarding potential 
ratings or effective dates if service connection for 
hepatitis is granted, the RO will have the opportunity to 
correct such deficiency on remand.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO must provide the veteran 
written notification specific to his 
claims for increased ratings for PTSD, 
residuals of a fracture at the right 
medial tibial plateau, residuals of 
second degree burns, entitlement to a 
compensable rating for residuals of a 
fracture of the second metatarsal head of 
the left foot, and service connection for 
hepatitis C, of the impact of the 
notification requirements on the claims.  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to any of the claims.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date if service connection for 
sinusitis is granted and if the increased 
rating claims are granted, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  After completing any additional 
development deemed necessary, to include 
examination(s) or medical opinions if 
warranted, the RO should readjudicate the 
veteran's claims, with consideration of 
any evidence obtained since the issuance 
of the Supplemental Statement of the Case 
in November 2004.

3.  If any benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of any evidence added to the 
record since the November 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


